EXHIBIT 10.4

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT made this 16th day of December, 2007 by and
between Medical Solutions Management Inc., a Nevada corporation (the “Company”),
and Vicis Capital Master Fund (the “Holder”).

RECITALS:

WHEREAS, simultaneously herewith, the Company and the Holder are entering into a
Note Purchase Agreement (the “Purchase Agreement”) pursuant to which the Company
is issuing to the Holder a warrant (the “Warrant”) to purchase 2,500,000 shares
of the Company’s common stock; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the Purchase Agreement.

NOW THEREFORE, in consideration of the agreements set forth herein the parties
agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Common Stock” means the common stock, $0.001 par value per share, of the
Company and any equity securities issued or issuable with respect to the Common
Stock in connection with a reclassification, recapitalization, merger,
consolidation or other reorganization.

“Warrant Shares” means the shares of Common Stock or other equity securities
issued or issuable upon exercise of the Warrant.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute, and the rules and regulations of the SEC issued under
such Act, as they each may, from time to time, are in effect.

“Holder” shall have the meaning set forth in the Preamble and any of such
Holder’s successors or assigns.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.

“Registration Statement” means a registration statement filed by the Company
with the SEC for a public offering and sale of securities of the Company (other
than a registration statement on Form S-8 for an employee benefit plan or
dividend reinvestment plan or a registration statement on Form S-4 for a merger,
consolidation or acquisition on Form S-4 or any successor form, or any other
form for a limited purpose, or any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
corporation).



--------------------------------------------------------------------------------

“Registration Expenses” means the expenses described in Section 4.

“Registrable Securities” means any (i) Warrant Shares and (ii) shares of Common
Stock issued or issuable, directly or indirectly, with respect to the Common
Stock referenced above. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (x) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, or (y) such securities may be
sold pursuant to Rule 144 (or any successor provision) under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC issued under such Act,
as they each may from time to time, be in effect.

“Selling Stockholder” means a Holder who has requested its Registrable
Securities to be registered pursuant to Section 2 hereof.

2. Piggyback Registration. If, at any time, the Company proposes or is required
to register any of its equity securities or securities convertible or
exchangeable for equity securities under the Securities Act (other than pursuant
to (i) registration on such form or similar form(s) solely for registration of
securities in connection with an employee benefit plan or dividend reinvestment
plan, Form S-8 or (ii) a merger, consolidation or acquisition, Form S-4),
whether or not for its own account, the Company shall give at least 10 (ten)
days written notice of its intention to do so to each Holder of record of
Registrable Securities. Upon the written request of any Holder, made within 10
days following the receipt of any such written notice (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Holder and the intended method of distribution thereof), the Company
shall use its best efforts to cause all such Registrable Securities, each Holder
of which have so requested the registration thereof, to be registered under the
Securities Act (with the securities which the Company at the time proposes to
register) to permit the sale or other disposition by each Holder (in accordance
with the intended method of distribution thereof) of the Registrable Securities
to be so registered. There is no limitation on the number of piggyback
registrations pursuant to the preceding sentence which the Company is obligated
to effect.

If a registration relates to an underwritten offering, the Company shall so
advise the Holders of Registrable Securities. In such event, the right of any
such Holder to have its Registrable Securities included in such registration
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their Registrable
Securities through such underwriting (together with the Company) shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Each Holder hereby
agrees that, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities) of the Company, such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Holder (other than those included for sale in the registration) for
a period specified by the Company and the representative

 

2



--------------------------------------------------------------------------------

of the underwriters of Common Stock (or other securities) of the Company not to
exceed 180 days following the effective date of a registration statement of the
Company filed under the Securities Act.

Notwithstanding any other provision of this Agreement, if the underwriter or
underwriters reasonably determine in good faith that marketing factors require a
limitation of the number of shares to be underwritten, the number of shares that
may be included in the underwriting shall be allocated as follows: (i) first, to
the securities the Company proposes to sell; (ii) second, to the Registrable
Securities requested to be included in such registration by the Holders seeking
registration under this Section 2 on a pro rata basis based on the total number
of Registrable Securities held by such Holders; and (iii) third, to the
Registrable Securities held by Holders other than Holders who requested that
their Registrable Securities be included in such registration under this
Section 2 pro rata based on the total number of Registrable Securities held by
such Holders; provided, however, that in no event shall the amount of securities
of the participating Holders included in the registration be reduced below 25%
of the total amount of securities included in such offering. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least 10 days prior to the effective date of the registration
statement. Any Registrable Securities excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration. For any
Holder that is a partnership, limited liability company or corporation, the
partners, former partners, members, former members and stockholders of such
Holder, or the estates and family members of any such partners, former partners,
members, former members or stockholders and any trusts for the benefit of any of
the foregoing persons shall be deemed to be a single “Holder,” and any pro rata
reduction with respect to such “Holder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.

The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2 prior to the effectiveness of such
registration whether or not any Holder or any stockholder has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 4.

3. Registration Procedures.

(a) If and whenever the Company is required by the provisions of this Agreement
to use its best efforts to effect the registration of any of the Registrable
Securities under the Securities Act, the Company shall:

(i) file with the SEC a Registration Statement with respect to such Registrable
Securities and use its best efforts to cause that Registration Statement to
become and remain effective;

(ii) as expeditiously as possible prepare and file with the SEC any amendments
and supplements to the Registration Statement and the prospectus included in the
Registration Statement as may be necessary to keep the Registration Statement
effective for a period of not less than nine months from the effective date;

 

3



--------------------------------------------------------------------------------

(iii) as expeditiously as possible furnish to Holder such reasonable numbers of
copies of the prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as the Selling
Stockholder may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by the Selling Stockholder
and promptly notify the Selling Stockholder at any time when a prospectus is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus would include an untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(iv) as expeditiously as possible use its best efforts to register or qualify
the Registrable Securities covered by the Registration Statement under the
securities or Blue Sky laws of such states as the Selling Stockholders shall
reasonably request, and do any and all other acts and things that may be
necessary or desirable to enable the Selling Stockholders to consummate the
public sale or other disposition in such states of the Registrable Securities
owned by the Selling Stockholder; provided, however, that the Company shall no
be required in connection with this Section 3(a) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction.

(b) If the Company has delivered preliminary or final prospectuses to the
Selling Stockholder and, after having done so, the prospectus is amended to
comply with the requirements of the Securities Act, the Company shall promptly
notify the Selling Stockholder and, if requested, the Selling Stockholder shall
immediately cease making offers of Registrable Securities and return all
prospectuses to the Company. The Company shall promptly provide the Selling
Stockholder with revised prospectuses and, following receipt of the revised
prospectuses, the Selling Stockholder shall be free to resume making offers of
the Registrable Securities.

4. Allocation of Expenses. The Company will pay all Registration Expenses of all
registrations under this Agreement. For purposes of this Section, the term
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Agreement, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, fees and
disbursements of counsel for the Company state Blue Sky fees and expenses, and
the expense of any special audits incident to or required by any such
registration, but excluding underwriting discounts, selling commissions and the
fees and expenses of Holder’s own counsel.

5. Indemnification and Contribution.

(a) In the event of any registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless such Selling Stockholder, and its directors and officers, each
underwriter of such Registrable Securities, and each other person, if any, who
controls such Selling Stockholder or underwriter within the meaning of the
Securities Act or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such Selling Stockholder, underwriter or
controlling person may become subject under the Securities Act, the Exchange
Act, state securities or Blue Sky laws or otherwise, in so far as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement under which such Registrable
Securities were registered under the Securities Act, any preliminary prospectus
or

 

4



--------------------------------------------------------------------------------

final prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, and any document incorporated therein
by reference or arise out of or are based upon the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Company will reimburse such Selling
Stockholder, underwriter and each such controlling person for any legal or any
other expenses reasonably incurred by such Selling Stockholder, underwriter or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or omission made
in such Registration Statement, preliminary prospectus or prospectus, or any
such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such
Selling Stockholder, underwriter or controlling person specifically for use in
the preparation thereof.

(b) In the event of any registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, each Selling Stockholder,
severally and not jointly, will indemnify and hold harmless the Company, each of
its directors, and officers and each underwriter (if any) and each person, if
any, who controls the Company or any such underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company, such directors and
officers, underwriters or controlling person may become subject under the
Securities Act, Exchange Act, state securities or Blue Sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of such Selling Stockholder, specifically for use in connection with the
preparation of such Registration Statement, prospectus, amendment or supplement;
provided, however, that the obligations of such Selling Stockholder hereunder
shall be limited to an amount equal to the net proceeds to such Selling
Stockholder from Registrable Securities sold as contemplated herein.

(c) Each party entitled to Indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; providing, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided, further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement. The Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnified Party and any other
party represented by such

 

5



--------------------------------------------------------------------------------

counsel in such proceeding. No Indemnifying Party, in the defense of any such
claim or litigation shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation, and no Indemnified Party shall consent to entry of any
judgment or settle such claim or litigation without the prior written consent of
the Indemnifying Party.

(d) If the indemnification provided for herein is unavailable to or insufficient
to hold harmless an Indemnified Party hereunder, then each Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party as a
result of the losses, claims, damages or liabilities (or actions or proceedings
in respect thereof) referred to herein in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnified Party on the other in connection with the statements, omissions,
actions, or inactions which resulted in such losses, claims, damages or
liabilities. The relative fault of the Indemnifying Party and the Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party, any action or inaction by any such
party, and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement, omission, action, or inaction.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action, suit, proceeding, investigation, or threat thereof with respect
to which a claim for contribution may be made against an Indemnifying Party
hereunder, such Indemnified Party shall, if a claim for contribution in respect
thereto is to be made against an Indemnifying Party, give written notice to the
Indemnifying Party of the commencement thereof (if the notice specified herein
has not been given with respect to such action); provided, however, that the
failure to so notify the Indemnifying Party shall not relieve it from any
obligation to provide contribution which it may have to any Indemnified Party
hereunder, except to the extent that the Indemnifying Party is actually
prejudiced by the failure to give notice. The parties hereto agree that it would
not be just and equitable if contribution pursuant hereto were determined by pro
rata allocation or by any other method of allocation which does not take account
of equitable considerations referred to herein.

(e) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5, contribution by any Selling
Stockholder shall be limited in amount to the net amount of proceeds received by
such Selling Stockholder from the sale of such Registrable Securities pursuant
to such Registration Statement.

(f) If indemnification is available hereunder, the Indemnifying Parties shall
indemnify each Indemnified Party to the fullest extent provided herein, without
regard to the relative fault of said Indemnifying Party or Indemnified Party or
any other equitable consideration provided for herein. The provisions hereof
shall be in addition to any other rights

 

6



--------------------------------------------------------------------------------

to indemnification or contribution which any Indemnified Party may have pursuant
to law or contract, shall remain in full force and effect regardless of any
investigation made by or on behalf of any Indemnified Party, and shall survive
the transfer of securities by any such party.

6. Underwritten Offering.

(a) In the case of any registration effected pursuant to this Agreement, the
Company shall have the right to designate the managing underwriter in any
underwritten offering.

(b) In the event that Registrable Securities are sold pursuant to a Registration
Statement in an underwritten offering, the Company agrees to enter into an
underwriting agreement containing customary representations and warranties with
respect to the business and operations of an issuer of the securities being
registered and customary covenants and agreements to be performed by such
issuer, including without limitation customary provisions with respect to
indemnification by the Company of the underwriters of such offering.

7. SEC Reports. With a view to making available to the Holder the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Holder to sell securities
of the Company to the public without registration (“Rule 144”), the Company
agrees to: (a) make and keep public information available, as those terms are
understood and defined in Rule 144; (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144; (c) furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and (d) so long as the Holder owns any Registrable
Securities, if the Company is not required to file reports and other documents
under the Securities Act and the Exchange Act, it will make available other
information as required by, and so long as necessary to permit sales of
Registrable Securities pursuant to, Rule 144.

8. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed in all respects by the laws of the State of New York wherein the
terms of this Agreement were negotiated, without regard to the conflicts of laws
thereof.

9. Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties to this
Agreement hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of the state and federal courts located the State and County of New
York for purposes of all legal proceedings arising out of or relating to this
Agreement. Each of the parties to this Agreement irrevocably waives, to the
fullest extent permitted by law, any objection which such party may now or
hereafter have to the laying of the venue of any such proceeding brought in any
such courts and any claim that any such proceeding brought in any such courts
has been brought in an inconvenient forum. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any right to trial
by jury in any such legal proceeding. Each of the parties to this

 

7



--------------------------------------------------------------------------------

Agreement hereby consents to service of process by notice in the manner
specified in Section 6.6 of the Purchase Agreement and irrevocably waives, to
the fullest extent permitted by law, any objection such party may now or
hereafter have to service of process in such manner.

10. Amendment. This Agreement may not be amended, discharged or terminated (or
any provision hereof waived) without the written consent of the Company and the
Holder.

11. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto. The Holder may assign its rights hereunder
provided that the Company must receive written notice of the transfer prior to
the time of said transfer, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such rights are
being assigned. The Company may not assign its rights or obligations hereunder
without the consent of the Holder or any of its successors, assigns, heirs,
executors and administrators.

12. Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement, as of the day and year first above written.

 

COMPANY: MEDICAL SOLUTIONS MANAGEMENT INC.  

/s/ Brian Lesperance

Name:   Brian Lesperance Title:   President and Chief Executive Officer HOLDER:
VICIS CAPITAL MASTER FUND     By: Vicis Capital LLC  

/s/ Keith Hughes

Name:   Keith Hughes Title:   Chief Financial Officer

 

9